Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.        Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) in Application No. 15/349,134, which papers have been placed of record in the file. 

Oath/Declaration
3.	The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.        The information disclosure statements (IDS) submitted on 08/06/2020 and 10/26/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
5.        The drawing(s) filed on 08/06/2020 are accepted by the Examiner.

Status of Claims
6.        Claims 1-21 are pending in this application.  


Examiner’s Statement of Reasons for Allowance
9.        Claims 1-20 are allowed.


The prior art of record fails to disclose or make obvious the claimed subject matter of claim 1. In particular, the applied references do not disclose and would not have rendered obvious:
“receive image data; cause a display to display the received image data; and move, in response to a user instruction, a portion of the image data from a first place to a second place on the display, the portion of the image data being a partial region of an entire region of the image data, wherein while the portion of the image data is being moved from the first place to the second place, the portion of the image data is displayed at the first place.” along with all the other limitations as required by independent claim 1.

The prior art of record fails to disclose or make obvious the claimed subject matter of claim 4. In particular, the applied references do not disclose and would not have rendered obvious:
“recognize a target from image data; cause a display to display an indicative image indicating (i) the recognized target or (ii) a portion of the recognized target; move, in response to a user instruction, the indicative image from a first place to a second place on the display, wherein while the indicative image is being moved from the first place to the second place, the indicative image is displayed at the first place.” along with all the other limitations as required by independent claim 4.


“receiving image data; causing a display to display the received image data; and moving, in response to a user instruction, a portion of the image data from a first place to a second place on the display, the portion of the image data being a partial region of an entire region of the image data, wherein while the portion of the image data is being moved from the first place to the second place, the portion of the image data is displayed at the first place.” along with all the other limitations as required by independent claim 20.

11.       It follows that claims 2-3 and 5-19 are then inherently allowable for depending on an allowable base claim.

12.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
13.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

            Machida (US 2004/0153530) discloses an operation environment capable of easily and efficiently setting data processing in accordance with settings of expansion 

Kim (US 2012/0242660) discloses a mobile terminal including: a touch screen having a panel for implementing stereoscopic vision; and a controller configured to differently control three-dimensional (3D) display characteristics of a plurality of stereoscopic graphic objects which correspond to a plurality of items, respectively, and use binocular parallax according to a user's usage patterns with respect to the plurality of items in displaying the plurality of stereoscopic graphic objects on the touch screen, wherein the 3D display characteristics include at least one of a depth level, a slope, and shade of a stereoscopic graphic object, and the slope includes at least one of an angle at which the stereoscopic graphic object tilts and a direction of the stereoscopic graphic object. 

Kwon et al. (US 2016/0171357) discloses a content delivery service method using printed matter. The content delivery service method using printed matter may include executing, by a first terminal, a service app and selecting an image, editing 

            Shimamoto et al. (US 2016/0316080) discloses an image forming system includes a portable terminal device and an image forming apparatus. The portable terminal device includes a job information acquisition circuit, an augmented reality circuit, and a job moving circuit. The job information acquisition circuit acquires job information indicative of the print job executed by the image forming apparatus. The augmented reality circuit causes a display device to display a composite image where a job information image based on the job information acquired by the job information acquisition circuit is combined on a location corresponding to the image forming apparatus on a captured image captured by an imaging device. The job moving circuit moves the print job between the plurality of image forming apparatuses corresponding to an operation input by an input device with respect to the job information image displayed on the display device by the augmented reality circuit.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MCLEAN/Primary Examiner, Art Unit 2677